SiEBBCKER, J.
The record discloses that the defendant’s signature to the note in question was secured by Heller for the purpose of having the Heller Piano Company use it under an arrangement with C. R. Gether for the purchase of stock in the Realty Savings Company, managed by C. R. Gether, and to enable Gether to use the note as collateral to obtain money to buy piano sales contracts of the Heller Piano Company. It is shown that the defendant and Heller at no time consummated an agreement or arrangement whereby the defendant obligated himself as purchaser of the stock or became liable on the note as such purchaser. On the other hand, it appears that the note was obtained by Heller and that he used it to secure a subscription .of stock in the Realty Savings Company for the Heller Piano Company, and that C. R. Gether had knowledge of the facts and circumstances characterizing this transaction between Heller and the defendant. Gether learned that Heller was paying the instal-ments on this note for the benefit of the Heller Piano Company. It is manifest that the note was executed by the defendant without any consideration. In the light of all the facts and circumstances of the case we are persuaded that the civil and circuit courts correctly found that the note is invalid for want of a consideration.
By the Court. — The judgment appealed from is affirmed.